 1   RANDALL W. EDWARDS (C.S.B. #179053)
     redwards@omm.com
 2   SUSANNAH K. HOWARD (C.S.B. #291326)
     showard@omm.com
 3   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 4   28ᵗʰ Floor
     San Francisco, California 94111-3823
 5   Telephone:    +1 415 984 8700
     Facsimile:    +1 415 984 8701
 6
     Attorneys for Defendant
 7   NATIONWIDE INVESTMENT SERVICES
     CORPORATION
 8

 9                              UNITED STATES DISTRICT COURT

10                            EASTERN DISTRICT OF CALIFORNIA

11

12   CHRIS ANDREW and RICHARD                      Case No. 2:17-cv-02266-JAM-KJN
     MAYBERRY, suing individually and by and
13   on behalf of all others similarly situated,   JOINT STIPULATION TO CONTINUE
                                                   DEADLINE TO FILE DISPOSITION
14                        Plaintiffs,              DOCUMENTS

15          v.                                     Hon. John A. Mendez

16   CITY OF SACRAMENTO; NATIONWIDE
     INVESTMENT SERVICES CORPORATION,
17   an Ohio Corporation; INTERNATIONAL
     CITY/COUNTY MANAGERS
18   ASSOCIATION-RETIREMENT
     CORPORATION, a District of Columbia
19   Company,

20                        Defendants.

21

22

23

24

25

26

27

28
                                                         JOINT STIPULATION RE: DEADLINE TO
                                                               FILE DISPOSITION DOCUMENTS
                                                                       2:17-CV-02266-JAM-KJN
 1          As set forth in the Court’s June 21, 2018 Minute Order (Doc. No. 28), Plaintiffs Chris
 2   Andrew and Richard Mayberry, and Defendants City of Sacramento (the “City”), Nationwide
 3   Investment Services Corporation (“Nationwide”), and International City/County Managers
 4   Association-Retirement Corporation (“ICMA”) (collectively, “Parties”) reached a settlement in
 5   principal during the June 21, 2018 settlement conference before Magistrate Judge Claire. Since
 6   that time, the Parties have been drafting settlement documents; however, these documents have
 7   not yet been finalized.
 8          The June 21, 2018 Minute order set forth a deadline of September 26, 2018 for the Parties
 9   to file final disposition documents. On September 24, 2018, the Parties filed a stipulation
10   requesting the deadline to file final disposition documents be extended to November 16, 2018.
11   (Doc. No. 29). That stipulated request was granted by the Court on September 25, 2018. (Doc.
12   No. 30). Given that the Parties are still in the process of drafting the final settlement agreement,
13   the parties request that the deadline to file final disposition documents be extended to February
14   22, 2019.
15

16
     [signature page follows]
17

18

19

20

21

22

23

24

25

26

27

28
                                                                   JOINT STIPULATION RE: DEADLINE TO
                                                     -2-                 FILE DISPOSITION DOCUMENTS
                                                                                 2:17-CV-02266-JAM-KJN
 1   Dated: November 15, 2018     Respectfully submitted,
 2                                O’MELVENY & MYERS LLP
 3

 4                                By:   /s/ Susannah K. Howard
                                        Susannah K. Howard
 5                                Attorneys for Defendant
                                  NATIONWIDE INVESTMENT SERVICES
 6                                CORPORATION
 7   Dated: November 15, 2018     Respectfully submitted,
 8                                MASTAGNI HOLSTEDT
 9

10                                By: /s/ Isaac S. Stevens
                                  (as authorized on November 15, 2018)
11                                       Isaac S. Stevens
                                  Attorneys for Plaintiffs
12                                CHRIS ANDREW and RICHARD
                                  MAYBERRY
13
     Dated: November 15, 2018     Respectfully submitted,
14
                                  BUCHALTER
15

16
                                  By:    /s/ Kevin T. Collins
17                                       Kevin T. Collins
                                  (as authorized on November 15, 2018)
18                                Attorneys for Defendant
                                  CITY OF SACRAMENTO
19

20   Dated: November 15, 2018     Respectfully submitted,
21                                MAYER BROWN, LLP
22

23                                By:    /s/ Andrew Z. Edelstein
                                         Andrew Z. Edelstein
24                                (as authorized on November 15, 2018)
                                  Attorneys for Defendant
25                                INTERNATIONAL CITY/COUNTY
                                  MANAGERS ASSOCIATION-RETIREMENT
26                                CORPORATION
27

28
                                           JOINT STIPULATION RE: DEADLINE TO
                                -3-              FILE DISPOSITION DOCUMENTS
                                                         2:17-CV-02266-JAM-KJN
 1   IT IS SO ORDERED. The deadline for the Parties to file final disposition documents shall be

 2   extended to February 22, 2019.

 3   DATED:        11/15/18

 4
                                                      /s/ John A. Mendez
 5                                                    Hon. John A. Mendez
                                                    United States District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              JOINT STIPULATION RE: DEADLINE TO
                                                 -4-                FILE DISPOSITION DOCUMENTS
                                                                            2:17-CV-02266-JAM-KJN
